DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 5/6/22.
3.    Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 10 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Keene (US 20100124994) and in view of Haga (US 20080132340) and further in view of Ha (US 20020155890).
6.	Regarding claim 1, O'Keene discloses a slide-out gaming interface comprising (Fig 6, part 302): 
a button deck assembly (i.e. part 304) comprising a video display (i.e. reconfigurable touch panel display), a glass insulator (i.e. cooling vent 306), (Fig 6 and paragraph 25); 
and a capacitive touch screen layer overlying the video display (paragraph 25);
a gaming component (i.e. part 300 and 302) surrounding a portion of the button deck assembly, the gaming component including a front side, first and second lateral sides depending from the front side, each of the front side and the first and second lateral sides defining at least one upper channel (i.e. top portion of part 300) surrounding an outer periphery of the glass insulator (cooling vent 306), and at least one lower channel (i.e. the lower/bottom portion of part 300) extending beneath the at least one upper channel (Fig 6 and paragraph 25); 
and first and second drawer slide assemblies coupled to the respective first and second lateral sides of the gaming component in each lower channel (Fig 6 and paragraph 25).
O'Keene fails to explicitly disclose the following limitation:
(the gaming component is) a single piece cast flange
and at least one rib extending inwardly from the first and second lateral sides, the at least one rib partially “defining at least one upper channel” 
Haga teaches:
the gaming component is a single piece cast flange (i.e. locking flange part 205) (paragraph 22 and FIG. 2)
and at least one rib (i.e. part 504) extending inwardly from the first and second lateral sides (i.e. the two lateral sides side of part 205 as shown in FIG. 5), the at least one rib (i.e. part 504) partially defining at least one upper channel (i.e. an upper channel that include parts 501, 502 and 504) (paragraphs 22 and 23 and FIGS. 2 and 5) 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified O'Keene in view of Haga to include the aforementioned method in order to achieve the predictable result of ensuring the gaming element is being securely attached/mounted.
The combination of O'Keene and Haga fail to explicitly disclose the following limitation:
wherein the button deck assembly is positioned at least partially within the upper channel and is supported by the at least one rib.
HA teaches:
wherein the gaming part 30 (i.e. button deck assembly) is positioned at least partially within the upper channel (i.e. the channel associated with part 13) and is supported by the at least one rib (i.e. part 14) (abstract and paragraphs 22, 24 and 25 and FIGS. 1 - 3; Abstract teaches a guide rib is formed along the upper ends of both sidewalls of the mounting portion, for guiding both ends of the personal portable terminal).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of O'Keene and Haga in view of HA to include the aforementioned method in order to achieve the predictable result of improve the efficiency of the gaming part attachment function/operation. 
7.	Regarding claim 2, O'Keene discloses wherein at least one of the at least one upper channel (i.e. top portion of part 300) and the at least one lower channel (i.e. the lower/bottom portion of part 300) is inclined to provide drainage of a fluid spilled on the glass insulator toward a rear end of the flange (Fig 6; paragraphs 25 and 27 - 28).
16.	Regarding claim 3, O'Keene discloses a bracket coupled to the glass insulator, the bracket including a rim that extends beyond a periphery of the glass insulator, and the bracket received in the at least one upper channel to provide a degree of waterproofing to prevent a spill on a top surface of the glass insulator from damaging the video display (Fig 6; abstract and paragraphs 25 and 27 - 28).
8. 	Regarding claim 4, O'Keene discloses the bracket includes at least one threaded post that is self-aligning with one of the at least one rib (Fig 6; abstract and paragraphs 25 and 27 - 28).
9.	Regarding claim 5, O'Keene discloses wherein each respective one of the first and second drawer slide assemblies is fastened to the at least one rib on the first or second lateral side of the flange (Fig 6 and 7; paragraphs 25 and 27 - 28).
10.	Regarding claim 6, O'Keene discloses wherein the glass insulator includes at least one opening, and a mechanical pushbutton is received in the at least one opening
(Fig 6 and 7; paragraphs 25 and 27 - 28).
11.	Regarding claim 7, O'Keene discloses wherein the mechanical pushbutton is mechanically isolated from the video display (Fig 6 and 7).
12.	Regarding claim 8, O'Keene discloses one of the button deck assembly and the flange comprises at least one projection and wherein the other of the button deck assembly and the flange comprises at least one opening, the at least one projection and the at least one opening being mated to interlock the button deck assembly and the flange (Fig 6; abstract; paragraphs 25 and 27 - 28).
13.	Regarding claim 9, O'Keene discloses the flange includes a series of spaced apart projections on an interior surface of the front side, and wherein the button deck assembly includes a series of spaced apart openings on a leading edge thereof and mating with the spaced apart projections to secure the button deck assembly to the flange at the front side (Fig 6; abstract; paragraphs 25 and 27 - 28).
14.	Regarding claim 10, O'Keene discloses a gaming support structure and a main video display (Fig 6; abstract; paragraphs 25 and 27 - 28).
15.	Regarding claim 17, O'Keene discloses a gaming system comprising (Abstract; Fig 6 and paragraph 25): 
a gaming support structure (Fig 6); 
a game controller (Fig 6); 
and a slide-out player interface coupled to the game support structure and operationally responsive to the game controller, the slide-out player interface comprising (Fig 6 and paragraph 25): 
a button deck in communication with the game controller and including video display, a glass insulator, and a capacitive touch screen layer on the glass insulator overlying the video display (Fig 6 and paragraph 25); 
a bracket including a rim extending past an outer periphery of the glass insulator (Fig 6 and paragraph 25); 
a flange surrounding at least a portion of the button deck, the flange being a single piece cast element formed with a front side and first and second lateral sides depending from the front side, at least the first and second lateral sides defining an upper channel and a lower channel, the upper channel receiving the rim to provide a degree of waterproofing to prevent a spill on a top surface of the glass insulator from damaging the video display (Fig 6 and paragraph 25);
 first and second drawer slide assemblies coupled to the lower channel in each respective first and second lateral side of the flange and also coupled to the gaming support structure (Fig 6 and paragraph 25); 
and a latch element and a manually operable push-to-release mechanism for releasing the latch element from the gaming support structure (Fig 6 and paragraph 25); 
All the remaining limitations of this claim were discussed in the rejection for claim 1 (see above for details).
16.	Regarding claim 18, O'Keene discloses the player interface further includes at least one dynamic mechanical pushbutton that is mechanically isolated from the video display (Fig 6; paragraphs 25 and 27 - 28).
17.	Regarding claim 19, O'Keene discloses wherein at least one of the at least one upper channel and the at least one lower channel is inclined to provide drainage of a fluid spilled on the glass insulator toward a rear end of the flange (Fig 6; paragraphs 25 and 27 - 28).
18.	Regarding claim 20, O'Keene discloses wherein the latch element includes a release lever, and wherein the manually operable push-to-release mechanism latch mechanism comprises (paragraphs 29 and 30 and FIG. 7 and 8).
a housing coupled to the flange (paragraphs 29 and 30 and FIG. 7 and 8); 
a rotatable handle element being movable from a closed position to an open position on an exterior of the housing (paragraphs 29 and 30 and FIG. 7 and 8); 
a linearly movable link mounted interior to the housing, the linearly movable link including a first end and a second end, wherein the first end is displaced by a manual rotation of the rotatable handle element (paragraphs 29 and 30 and FIG. 7 and 8); 
and a rotational link coupled to a second end of the linearly movable link and actuating the release lever of the latch element when the linearly movable link is displaced (paragraphs 29 and 30 and FIG. 7 and 8).

Allowable Subject Matter
19.    Claims 11 - 16 are allowed because the specific method steps and structural features required by claims 11 - 16 are not anticipated or obviated by the prior art of record. Specifically the prior art of record fail to teach the limitations of:
20.	Regarding independent claim 11, a thorough search of the prior art revealed that the closest references are O'Keene (US 20100124994) and TSUKAHARA (US 20090233681).
The cited prior art fail to teach the following limitations:
and a rotational link coupled to the second end of the linearly movable link and actuating the release lever of the latch element when the linearly movable link is displaced.


Response to Arguments
21.	Regarding claims 1 – 10 and 17 – 20, the applicant argues that the combination of O'Keene and Haga fail to disclose all the newly amended limitations of the claims. 
 	The examiner agrees. However, the new rejection of O'Keene, Haga and Ha teach all the limitations of the claims 1 – 10 and 17 – 20 (see above for details).
22.	Regarding the 103 rejections of claims 11 - 16, the applicant’s arguments (Remarks, pages 7 - 15) been fully considered and are persuasive.	The 103 rejections for claims 11 - 16 rejections has been withdrawn. 


Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715